STONE, C. J.
Before entering upon the trial of this case upon its merits, the defendant, by his counsel, moved to quash the venire of thfe petit jury which had been drawn and summoned for the, then, present week of the term. We mean the regular panel drawn and summoned to do jury service for that week ; not the jury specially drawn to complete the number required in capital cases. Several grounds were assigned in support of the motion, but only one is insisted on . here, namely, that when the names were drawn, the work of determining who were suitable and qualified persons to do jury service in the county had not been completed by placing their names' in the box, and that, consequently, the names composing the panel were drawn from an imperfect list of names. The venire for summoning these jurors was issued March 8, 1893, and the drawing must have takén place before that time. The term of the court, as fixed by law, would commence early in April, and the drawing must needs take place about the time it did, to meet legal requirements.
The facts attending the drawing were shown by the undisputed testimony of the president of the jury commission, and were as follows: “The jury commission met the day after the adjournment of the last term of the court of county commissioners for the year 1892, and commenced their duties as jury commissioners, and adjourned from time to time until the 30th day of March, 1893. The jury commission found it necessary to draw the venire 'in this case from the box containing all the names of qualified j urors of the county which had been selected and put upon the list at the time of the drawing of said venire ; and that the selection and list were only partially made, and had not been completed at the time of the drawing of said venire, and at the time it was .received by the clerk of the court; and that said selection and list were not completed until the 29th day of March ; and the certified copy thereof Was filed m the office of the judge of probate on the 30th day of March, 1893.”
For several years Jefferson has been a mining and manufacturing county, and it is common knowledge that in such communities population is more or less variable. To obtain a complete census of such county, or of any *12county, at any given time, would require time as well as labor. But the work is not done when the census roll is made out. The jury commission select from that list such persons, as in their judgment, possess the requisite qualifications for jury service. They must then prepare a list óf the names so selected, “stating thereon the place of residence and occupation of each person, if known to them, and shall file a certified copy of such list in a sealed envelope, in the office of the judge of pnbate, within five days after making such selection.” They must also “write the name of each person therein contained, with his place of residence and occupation, if it appears from the list, on a separate piece of paper, and must fold, or roll up such piece of paper, as nearly as may be in the same manner, so that the name may not be visible, and deposit the same in a box, which must be secured by sufficient locks and seal.’ ’ Code of 1886, Vol. 2, p. 132, §§ 3 and 4 in note. This is a summation of the duties the law casts on a jury commission, all of which must be performed before the service is complete. Suppose the county contains ten or twenty thousand resident freeholders or householders. It must needs require days and weeks to complete the service. Suppose a regular court, established by law, comes on in the meantime, and must have juries. Must the wheels of justice stand still until the jury box is completely filled up?
Another thought: When the jury box is once filled to be drawn from, the law makes no provision for refilling the box until all the names are drawn out. The intention and purpose of this legislation were to equalize, as far as could be accomplished, the burden of jury service among all the persons qualified therefor. It is not regarded as an occupation to be sought after. Now, when many drawings have been made, and the number of names left in the box has become relatively small, it follows necessarily that in trials had in these conditions the jury must be drawn from the reduced number left in the box. It would be difficult to formulate an argument that the accused had been denied a legal right in this case, which would not include in its condemnation all organizations of juries, if accompanied with the attendants we have supposed. The argument proves too much.
*13What we have written relates to the rationale of the principle. To enforce the rule, as contended for, would frequently lead to delays, if not to a denial of justice. We think, however, that the statutes themselves, and many well considered opinions of courts of high character sustain the ruling of the criminal court on this question. — Code of 1886, § 4314; Jury law approved February 28, 1887, § 17, Sess. Acts, p. 158, Code of 1886, Vol. 2, page 135 in note; Act approved February 11, 1891, Sess. Acts, p. 561; Bales v. State, 63 Ala. 30; Jackson v. State, 76 Ala. 26; People v. Tweed, 50 How. Pr. 280, (seems to be directly in point); Dolan v. People, 64 N. Y. 485; Com. v. Walsh, 124 Mass. 32; Maffett v. Toukins, 6 N. J. Law 228; Proffatt, Juries, § 154; Reeves v. State, 10 So. Pep. 901; State v. Taylor, 11 So. Rep. (La.) 132. See also Cray v. State, 55 Ala. 86; Commander v. State, 60 Ala. 1; Kimbrough v. State, 62 Ala. 248; Roberts v. State, 68 Ala. 515; Redd v. State, 69 Ala. 255; Gibson v. State, 89 Ala. 121.
We do not wish to be understood as saying that in no case should the array or venire be quashed because drawn from an incomplete list. If the process of filling the box had been carried to only a very limited extent, or if any circumstance attending the drawing gave evidence that it had not been fairly and impartially conducted, we will not say the presiding judge should not quash the venire. The right of trial by an impartial jury is a constitutional privilege, sanctioned by long observance, and should at all times be jealously guarded as one of the essential safeguards against the abuse of official power. But such abuse is not presumed. It must be shown, to authorize the imputation of error.
The most severely contested question in this case arises out of the admission in evidence of what is claimed to have been the dying declaration of the deceased. The mortal wound was inflicted Friday night. On Saturday the declaration was carefully written by a justice of the peace, from statements made by the wounded man, and in his presence. It was then read over to declarant, some alterations or additions made to it at his suggestion, then signed by him and sworn to before the justice, and certified as being sworn to. Declarant had not then lost all hope of recovery. On Sunday evening the justice of the peace called to the attention of -thq *14wounded man the statement he had made and sworn to the day before, and asked him if the same was true. Pie answered, “Yes, every word of it.” The paper was not then re-read to the declarant, nor was anything done save what is stated above. He died about noon on the next day, Monday.
We can not doubt, in view of the testimony, that when Kimbro, the wounded man, made the reply on Sunday evening that the statement was true, “every word of it,” he had then lost all hope of recovery. Many expressions of his, and his really desperate condition prove this. It is not required that the declaration should be made in articulo mortis. It is enough that it be made after the infliction of the mortal wound, and after all hope of recovery is surrendered. Such is the rule in this State. — Hammil v. State, 90 Ala. 577; 3 Brick. Dig., 226.
When the declaration was made, written down and sworn to, Kimbro had not lost all hope of recovery. • The declaration proves this to be true. It is shown, however, that when, on the next day, Sunday, he affirmed the truth of the statement previously made, he had then given up all expectation or hope of recovery. It is objected to the legality and sufficiency of 'this testimony that the paper containing the declaration was not then re-read to him, before he asserted its truth. This precise question has been many times presented, and the ruling has been that a re-reading is not a necessary prerequisite to its admissibility in evidence. Sufficient that the declarant retains his reasoning faculties, and affirms the correctness of the statement made, after he has given up all hope of recovery. — 6 Amer. & Eng. Encyc. of Law, 116-7; Whar. Cr. Ev., § 287; Reg. v. Steele, 12 Cox. Or. Ca. 168; Young v. Com., 6 Bush. (Ky. Rep.) 312; Mockabee v. Com., 78 Ky. 380; State v. McEvoy, 9 Rich. (S. C.) 208; Snell v. State, 29 Tex. Ct. of App.236; s. c. 15 S. W. Rep. 722; People v. Hodgdon, 55 Cal. 72; People v. Gray, 61 Cal. 164.
There were several motions made to .exclude parts of the declaration, as not being sufficiently connected with the act of killing to justify their admission as parts of the res gestae. Each of these motions was overruled, and separate exceptions were reserved to each ruling. The portions which defendant moved to exclude were decedent's statement as to where he was, and what he *15was doing, when, as he testified, the defendant called him out and commenced the quarrel. The substance of his statement was, that he, decedent, was in the room (of his own dwelling,) and was in the act of pulling off his shoes, when the defendant called him out; and that as soon as he got his shoes off, he went out to the gate, and there met the defendant, who commenced the quarrel, and very soon.shot him, inflicting the mortal wound. All this, if believed, tends to prove that deceased was in his own dwelling, was exhibiting no hostile design, was neither desiring nor expecting a difficulty, was making no preparation for it, and that defendant took the initiative, which resulted almost immediately in the angry altercation and the homicide.
Defendant testified that he was passing the gate of deceased, that the latter, standing at his gate, hailed him, and immediately commenced the angry altercation. All the testimony agrees that the quarrel was very brief, and that the pistol shot followed very quickly upon the meeting. These two accounts presented a well defined and striking issue of fact for the jury to solve. Presented as this issue was — in fact, in every conceivable case, in which it becomes material to ascertain the matter of bringing on a difficulty — the position, occupation, conduct and manner of'the respective parties at the time the quarrel had its inception, are pertinent circumstances to be weighed in determining who was the aggressor. They shed light on what was done, and are incidents of the main fact. That is the true test. — 21 Amer. & Eng. Encyc. of Law, 99, and notes.
If there had been a motion to exclude the words, uttered by declarant, in which he stated his purpose in pulling off his shoes — “to retire” — and if the motion had been confined to these words alone, we will not say it should have been refused. These simply expressed his own mental purpose, were not given expression to, and could shed no light on the main inquiry. But there was no motion made to exclude these words alone. Each motion asked the exclusion of some asserted fact which tended to show where deceased was, and what he was engaged in, at the very time he was called out. The entire statement objected to, and each part of it, save that which expressed his intention in pulling off his shoes, were material and pertinent to the inquiry, as tq *16what was his attitude, posture and occupation when, as he stated, he was called out by defendant, and as to who brought on the quarrel which resulted in the homicide . There was no error in this ruling. — Fonville v. State, 91 Ala. 42; Johnson v. State, 94 Ala. 35; M. & M. R. R. Co. v. Ashcraft, 48 Ala. 15, 31; Ala. Gr. So. R. R. Co. v. Hawk, 72 Ala. 112; L. & N. R. R. Co. v. Pearson, 97 Ala. 211.
McCoy was examined as a witness for the defendant, and testified that he saw the encounter in which Kimbro lost his life. He testified favorably to the defendant. He was asked by the prosecution, with a view of assailing his testimony, if he had not said in the presence of one Hamilton that he knew nothing about the difficulty. He answered that he had. To counteract any effect this might have on the weight to be given his testimony, he was asked by the defendant to state the reason why he made said statement, and was proceeding to state that his reason was that he “did not want to talk about the subject at all.” On motion of the prosecution, this and other similar questions and answers were ruled out, and defendant excepted. It is the rule of this court, many times assorted, that uncommunicated motives or intentions wil] not be allowed to be proved, as a means of weakening or imparing the force of conduct or conversation proved, which, unexplained, tends to prejudice the claim set up, or attempted to be established. We think our rule a good one, although in many States the rule is otherwise. The trial court did not err in excluding the testimony. — McCormick v. Joseph, 77 Ala. 236; Whizenant v. State, 71 Ala. 383; Burke v. State, 71 Ala. 377; Brewer v. Watson, Ib. 299; Brown v. State, 79 Ala. 51; Harrison v. State, 78 Ala. 5.
There was a motion made by the defendant for a continuance on account of absent witnesses, with separate written affidavits setting forth what they were severally expected to prove. There was an admission that witnesses, if present, would testify as therein set forth. As to one of the absent witnesses, Crowell, whose name was also embraced in the showing, there was a misunderstanding, but it was not discovered until the affidavit setting forth his testimony was offered in evidence, and, on motion of the prosecution, ruled out The testimony pertaining to the admission is set out, that given against, *17as well as that which tended to show that, the testimony of Crowell was included in the agreement to admit. We need not set out the details. The trial “court decided that the State’s counsel had not agreed to admit the showing as to the witness Crowell.” That is conclusive with us, and we feel bound to hold that the criminal court rightly decided that the affidavit setting forth what Crowell would testify, if present, was not agreed to be admitted, and that the court did not err in refusing to let it in. This ruling appears to have been had after the trial had progressed for several days. What could then be done to repair the injury?
Counsel for the defendant, after consultation, declined to move that the case be taken*from the jury and continued, “but wished to submit whether it was not the duty of the court, of its own motion, to continue the cause.” In reply to this, “the court stated that, at this stage of the trial,, the court had no right of its own motion to continue the cause.”
We need not decide whether, if the defendant had moved to take the case from the jury and continue it, it would not have been legal and proper to do so. As a rule, no one can object to a judicial ruling which is rendered at his request. 'But no such motion was made. Clearly the court had no power of its own motion to make such order ; and if it had done so, the defendant, would have been entitled to his discharge. He made no motion, and can not be beard to complain that the trial was conducted to the end. — Ned v. The State, 7 Por. 187; McCauley v. The State, 26 Ala. 135; Henry v. The State, 33 Ala. 389; Ex parte Vincent, 43 Ala. 402; Bell & Murray v. The State, 48 Ala. 684; McGehee v. The State, 58 Ala. 360; Hawes v. The State, 88 Ala. 37.
Arising, as this question did, while the trial was in progress, the only recourse open to the defendant after the verdict was rendered, would have been a motion for a new trial, on account of the misunderstanding and consequent surprise. No such motion appears to have been made, and we need not speculate as to what would or should have been its fate, if it had been made.
Other questions were raised pending the introduction of the testimony, but we think there is no merit in them.
Thirteen written charges were severally asked by de*18fendant, severally refused, and a separate exception reserved to each refusal. The first four of these charges assert substantially the same proposition. They sought to have the inquiry narrowed to the testimony of - the defendant and his witnesses, if the jury believed their evidence. Such charges are always objectionable, because they tend to restrict the inquiry the jury should make to only a part of the testimony. Before rendering a verdict the jury should consider and weigh all the testimony, and render to each part of it its due weight and value in the general make up of the verdict. — B Brick. Dig., Ill, § 83. These charges were calculated to mislead, were to some extent an argument, and were rightly, refused. The same comment may also be made, in part, on charge 5.
Charges six and eight a.ssert the broad, naked proposition, that good character alone may generate a doubt of defendant’s guilt. These charges are faulty in two respects. They employ the single word doubt, instead of reasonable doubt, which the rule requires. Second, they assert broadly that proof of good character may generate a doubt. The charge, to meet the requirements of the rule, should have been that “good character, when considered in connection with the other evidence in the case, may generate a reasonable doubt, &c. — Pate v. State, 94 Ala. 14; Johnson v. State, 94 Ala. 35. These charges were rightly refused.
Charge seven asserts, that mere words of provocation may be sufficient to arouse passion to such a degree, as that a homicide committed under its influence can not be murder in either degree. This is not the law. — Reese v. State, 90 Ala. 624; Ex parte Sloane, 95 Ala. 22.
Charges 9, 11 and 12 employ severally the words, “suppositions,” “hypotheses” and “theories,” and assert if two of-them “may be drawn,” or “may arise,” out of the testimony, one consistent with the defendant’s innocence, and the other tending to establish his guilt, the defendant should be acquitted. These charges are faulty in several respects. Supposition has no legitimate sphere or habitation in judicial administration. So, in the connection in which they were invoked,-the words hypotheses and theories have very doubtful and indefinite significations It is certainly the law that if the testimony in As weight and effect be such, as that two *19conclusions can be reasonably drawn from it, the one favoring the defendant’s innocence, and the other tending to establish his guilt, law, justice and humanity alike demand that the jury shall adopt the former, and acquit the accused. In such condition the guilt is not established or proved beyond a reasonable doubt. This, at last, is the true test. Each of these charges was rightly refused.
Charge 10 sets out with the postulate that if the accused was “properly and reasonably free from fault in provoking, or encouraging the difficulty,” &c. On this postulate it claims an acquittal. The charge was rightly refused. To invoke the doctrine of self-defense, the slayer must be without fault in provoking, or bringing on the difficulty. This doctrine is too important, too conservative of human life and of good order, to allow it to be frittered away. — Storey v. State, 71 Ala. 329, 336, and citations; McDaniel v. State, 76 Ala. 1; Kirby v. State, 89 Ala. 63; Watkins v. State, Ib. 82.
Charge 13 seems to be incomplete, but we must deal with it as we find it. Its language is, “That in passing on the evidence, if the jury finds the evidence is' in conflict on any particular, it is the duty of the jury to reconcile the conflict, if it can, favorably to the defendant.” Not to notice any other clause of the charge, the word reasonably ought to have been inserted, as a qualification of the attempted duty to reconcile. If they reasonably can, is the extent of their power and duty, and they should not attempt any reconciliation which is not reasonable, and justified by the language employed. This duty to reconcile, if they reasonably can, is due alike to the State and to the accused. It is due to the solemn oaths the jurors take. It is faithfully and honestly discharged when giving fair play to their reasoning faculties, and according to the accused the benefit of every reasonable doubt which arises out of the testimony, or its omissions, their verdict is the honest expression of the effect the testimony has produced on their minds and judgments, under the law as delivered to them in the charge of the court. This charge is. imperfect, would have tended to mislead, and was rightly refused.
Affirmed.
McCLELLAN, J., dissents from so much of the fore*20going opinion as holds that the fact that deceased was in his room pulling off his shoes when the defendant came to his house is a part of res gestae of the homicide. He can see no possible connection between the killing and this-fact, either by way of cause, effect or incident, in the sense necessary to its incorporation in the res gestae of the transaction. He thinks the judgment should be reversed because of its admission as a part of the deceased’s dying declarations. As an independent fact it might have been competent coming from the mouth of a witness on the inquiry of fault in bringing on the difficulty, but it was not so adduced.
(MAY 15th, 1894.)